Case: 19-30601      Document: 00515386029         Page: 1    Date Filed: 04/17/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                 Fifth Circuit

                                                                                FILED
                                    No. 19-30601                             April 17, 2020
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FAYE ALICE BASS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:19-CR-64-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Faye Alice Bass appeals the sentence imposed following her guilty plea
conviction for theft of government funds in violation of 18 U.S.C. § 641. She
contends that the district court erred when it enhanced her sentence for
obstruction of justice pursuant to U.S.S.G. § 3C1.1. Bass argues that the
enhancement did not apply to her false statements to non-law enforcement
personnel employed by the Social Security Administration (SSA) and that her


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30601     Document: 00515386029     Page: 2       Date Filed: 04/17/2020


                                  No. 19-30601

false statements to the SSA special agents were insufficient to warrant the
enhancement because there was no evidence that her misconduct significantly
obstructed or impeded the investigation.
      We review the district court’s interpretation and application of the
Guidelines de novo and its factual findings for clear error. United States v.
Stubblefield, 942 F.3d 666, 668 (5th Cir. 2019).               The district court’s
determination that a defendant obstructed justice under § 3C1.1 is a factual
finding that we review for clear error. United States v. Juarez-Duarte, 513
F.3d 204, 208 (5th Cir. 2008). “There is no clear error if the district court’s
finding is plausible in light of the record as a whole.” Id.
      Bass does not dispute that her statements were materially false or that
she willfully attempted to obstruct justice. Although she argues that our
analysis is limited to her statements to the SSA special agents, her earlier
interactions with SSA personnel may be considered because the record allows
for a plausible finding that her conduct was intended to thwart the SSA’s active
or future investigation into her theft of government funds. See Stubblefield,
942 F.3d at 669-70; United States v. Alexander, 602 F.3d 639, 641-42 & n.3 (5th
Cir. 2010). Further, the fact that Bass’s false statements may have also formed
the basis of her offense of conviction does not preclude their consideration. See
§ 3C1.1, comment. (n.7); United States v. Richardson, 713 F.3d 232, 237 (5th
Cir. 2013).
      The record reflects that Bass’s repeated false statements caused the SSA
to expend additional time and resources to disprove her assertion that she and
her husband were separated and no longer lived together. Bass’s interaction
with SSA personnel in 2014, together with her husband’s coached responses,
were intended to throw off the SSA’s suspicions and delayed the SSA’s official
investigation by an additional four years, resulting in a greater loss to the



                                        2
    Case: 19-30601    Document: 00515386029     Page: 3   Date Filed: 04/17/2020


                                 No. 19-30601

government.    In February 2018, the SSA assigned a technical expert to
investigate Bass’s possible fraud. As a result of Bass’s false statements to the
technical expert, the SSA had to take the additional investigative step of
sending agents to interview Bass at her home. During this interview, Bass
continued to lie and contradict her earlier statements. Although the SSA
special agents may not have believed Bass, they were forced to expend
additional time and resources questioning her neighbors in order to disprove
her claims. In light of the foregoing, Bass cannot show that the district court’s
determination that her repeated false statements significantly impeded the
investigation was implausible in light of the record as a whole. See United
States v. Brooks, 681 F.3d 678, 717 (5th Cir. 2012); United States v. Phipps,
319 F.3d 177, 191-92 (5th Cir. 2003). Accordingly, Bass has not shown that
the district court clearly erred in applying the obstruction of justice
enhancement. See Juarez-Duarte, 513 F.3d at 208.
      AFFIRMED.




                                       3